—Judgments unanimously affirmed. Memorandum: The contention of defendant that he was denied effective assistance of counsel is without merit (see, People v Rivera, 71 NY2d 705, 708-709; People v Baldi, 54 NY2d 137, 146-147; People v Adams, 151 AD2d 921, 922-923; People v Wall, 142 AD2d 883, 884, lv denied 73 NY2d 861). The contentions of defendant in his pro se supplemental brief regarding, inter alia, his counsel’s failure to communicate with him and to make pretrial motions are based on matters outside the record and, therefore, may not be considered on this appeal (see, People v Williams, 151 AD2d 795, 796, lv denied 76 NY2d 744).
Finally, upon our review of the record, we conclude that the sentence is neither unduly harsh nor excessive. (Appeal from Judgments of Livingston County Court, Cicoria, J.—Burglary, 1st Degree.) Present—Pine, J. P., Balio, Fallon, Doerr and Boehm, JJ.